DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 110989857A).
Re claim 1, Chen discloses a device comprising a substrate (10) comprising a low-voltage area on its upper surface; a first metal layer (300) disposed on the substrate and comprising one or more third auxiliary traces (302) in the low-voltage area, wherein the third auxiliary traces comprises a plurality of fourth auxiliary traces; an insulating layer (400) disposed on the first metal layer and provided with a plurality of pairs of conductive metalized holes (402), wherein each pair of the conductive metalized holes comprises two conductive metalized holes; and a 
Re claim 5, Chen et al. discloses a device comprising a substrate (1) comprising a low-voltage area on its upper surface; a first metal layer (300) disposed on the substrate; an insulating layer (400) disposed on the first metal layer and provided with a plurality of pairs of conductive metalized holes, wherein each pair of the conductive metalized holes comprises two conductive metalized holes; and a second metal layer (500) on the insulating layer; wherein one of the first metal layer and the second metal layer comprising a plurality of low-voltage signal lines (503) in the low-voltage area, the other one of the first metal layer and the second metal layer comprises one or more third auxiliary traces (302) in the low-voltage rea, and the two conductive metalized 
Re claims 2 and 6, Chen et al. discloses the device wherein a number of the low-voltage signal lines (502, 503) is greater than a number of third auxiliary traces (302); some of the low-voltage signal lines correspond to the third auxiliary traces one-to-one; and each third auxiliary trace is connected in parallel with the corresponding low-voltage signal line through the corresponding pair of conductive metalized holes (402).  In this case, signal line (502) may be an additional signal line. 
Re claim 3 and 7, Chen et al. disclose the device wherein a number of low-voltage signal lines (503) is equal to a number of third auxiliary traces (302); the low-voltage signal lines correspond to the third auxiliary traces one-to-one; and each third auxiliary trace is connected with a corresponding low-voltage signal line through a corresponding pair of conductive metalized holes (402).
Re claim 8, Chen et al. discloses the device wherein the first metal layer comprises third auxiliary traces (302), and the second metal layer comprises the low-voltage signal lines (503).
Re claim 9, Chen et al. discloses the device wherein the second metal layer comprises the third auxiliary traces (503), and the first metal layer comprises the low-voltage signal lines (302).  Line (302) may be considered the low-voltage signal line since low-voltage is a relative term.  
Re claim 10, Chen et al. discloses the device wherein the low-voltage signal lines comprise a plurality of second low-voltage signal lines (503); the third auxiliary traces comprise a plurality of fourth auxiliary traces (302); and some or all of the second low voltage signal lines are connected to the fourth auxiliary traces one-to-one through the pair of the conductive . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Na et al. (US 6,104,46).
Chen et al. does not disclose the device wherein some or all of the fourth auxiliary traces have different widths or lengths.
Na et al. disclose a device wherein auxiliary traces have different widths.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein some or all of the fourth auxiliary traces have different widths or lengths since one would be motivated to obtain a desired resistivity for each auxiliary trace. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.

It would have been obvious to one having ordinary skill in the art before the effective filing date to employ the device comprising a color filter substrate, an array substrate, and a liquid crystal layer disposed between the color filter substrate and the array substrate since doing so is well known in the art to obtain a color display.  

Allowable Subject Matter
Claims 13-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/RICHARD H KIM/            Primary Examiner, Art Unit 2871